DETAILED ACTION
This Office action is in response to the amendment filed on July 29, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Examiner’s Note
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balpe (U.S. Pub. No. 2013/0094266 A1).

In re claim 18, Balpe discloses an electric power conversion device (Fig. 1) to convert electric power from a power source (11) into electric power to be supplied to a motor (load 1) including an n-phase winding, where n is an integer greater than or equal to 3 (load 1 is a 3-phase motor, Para. 0082), the electric power conversion device comprising: 
a first inverter (12) connected to one end of each of the n-phase winding; 
a second inverter (13) connected to another end of each of the n-phase winding; and 
a control circuit (Para. 0038-0045) to control operation of the first and second inverters (12, 13); 
wherein each of the first and second inverters include a plurality of switching elements (Q1-Q12);
 the n-phase winding includes a first-phase winding (2), a second-phase winding (3), and a third phase winding (4); 
the control circuit configures a neutral point in the first inverter and applies a voltage to a path in which a high-side of the second inverter, the first-phase winding, the neutral point, the second-phase winding, and a low-side of the second inverter are connected, and diagnoses whether the first and second inverters are faulty (Para. 0034-0071); 
Examiner’s Note: the examples disclosed by Balpe are shown from the perspective of when a fault happens in the inverter cell 13, but Balpe also discloses that the same applies in the case of a fault happening on the inverter cell 12 since both inverter cells are identical, See Para. 0099)); and 
the control circuit disconnects the second inverter from the power source and ground when the second inverter is diagnosed as faulty (when a fault occurs the inverter cell gets disconnected from the power source and ground, See Figs. 2-3, Para. 0111-0122).

In re claim 19, Balpe discloses wherein the control circuit configures the neutral point in the first inverter and applies a voltage to a path in which a high-side of the second inverter, the second-phase winding, the neutral point, the third-phase winding, and a low-side of the second inverter are connected, and diagnoses whether the first and second inverters are faulty (Para. 0034-0071).

In re claim 20, Balpe discloses wherein the control circuit configures the neutral point in the first inverter and applies voltage to a path in which a high-side of the second inverter, the third-phase winding, the neutral point, the first-phase winding, and a low-side of the second inverter are connected, and diagnoses whether the first and second inverters are faulty (Para. 0034-0071).

In re claim 21, Balpe discloses (Fig. 1) wherein each of the plurality of switching elements includes a free-wheeling diode (switches Q1-Q12 comprises a corresponding free-wheeling diode), and the control circuit diagnoses whether the switching element in which a current flowing when voltage is applied becomes a reverse current in the free-wheeling diode is faulty (Para. 0034-0071).

In re claim 22, Balpe discloses (Fig. 1) wherein each of the first and second inverters includes a plurality of low-side switching elements and a plurality of high-side switching elements as the plurality of switching elements (switches Q1-Q12); a first low-side switching element (Q4) and a first high-side switching element (Q1) of the first inverter is connected to one end of the first-phase winding (2); a second low-side switching element (Q5) and a second high-side switching element (Q2) of the first inverter are connected to one end of the second-phase winding (3); a third low-side switching element (Q6) and a third high-side switching element (Q7) of the first inverter are connected to one end of the third-phase winding (4); a fourth low-side switching element (Q10) and a fourth high-side switching element (Q7) of the second inverter are connected to the other end of the first-phase winding (2); a fifth low-side switching element (Q11) and a fifth high-side switching element (Q8) of the second inverter are connected to the other end of the second-phase winding (3); and a sixth low-side switching element (Q12) and a sixth high-side switching element (Q9) of the second inverter are connected to the other end of the third-phase winding (4).

In re claim 23, Balpe discloses wherein the control circuit: configures the neutral point in the first inverter (12); turns on the fourth high-side switching element and the fifth low-side switching element (Para. 0034-0071); turns off the fourth low-side switching element, the fifth high-side switching element, the sixth low-side switching element, and the sixth high-side switching element (Para. 0034-0071); and diagnoses whether the switching elements used to configure the neutral point in the first inverter, the fourth high-side switching element, and the fifth low-side switching element are faulty (Para. 0034-0071).

In re claim 24, Balpe discloses wherein the control circuit: turns on the first low-side switching element, the second low-side switching element, and the third low-side switching element and configures the neutral point (Para. 0034-0071); and diagnoses whether the first low-side switching element, the fourth high-side switching element, and the fifth low-side switching element are faulty (Para. 0034-0071).

In re claim 25, Balpe discloses wherein the control circuit: configures the neutral point in the first inverter (12); turns on the fifth high-side switching element and the sixth low-side switching element (Para. 0034-0071); turns off the fourth low-side switching element, the fourth high-side switching element, the fifth low-side switching element, and the sixth high-side switching element (Para. 0034-0071); and diagnoses whether the switching elements used to configure the neutral point in the first inverter, the fifth high-side switching element, and the sixth low-side switching element are faulty (Para. 0034-0071).

In re claim 26, Balpe discloses wherein the control circuit: turns on the first low-side switching element, the second low-side switching element, and the third low-side switching element and configure the neutral point (Para. 0034-0071); and diagnoses whether the second low-side switching element, the fifth high-side switching element, and the sixth low-side switching element are faulty (Para. 0034-0071).

In re claim 27, Balpe discloses wherein the control circuit: configures the neutral point in the first inverter (12); turns on the sixth high-side switching element and the fourth low-side switching element (Para. 0034-0071); turns off the fourth high-side switching element, the fifth low-side switching element, the fifth high-side switching element, and the sixth low-side switching element (Para. 0034-0071); and diagnoses whether the switching element used to configure the neutral point in the first inverter, the sixth high-side switching element, and the fourth low-side switching element are faulty (Para. 0034-0071).

In re claim 28, Balpe discloses wherein the control circuit: turns on the first low-side switching element, the second low-side switching element, and the third low-side switching element and configure the neutral point (Para. 0034-0071); and diagnoses whether the third low-side switching element, the sixth high-side switching element, and the fourth low-side switching element are faulty (Para. 0034-0071).

In re claim 29, Balpe discloses wherein the control circuit: turns on the first high-side switching element, the second high-side switching element, and the third high-side switching 

In re claim 30, Balpe discloses wherein the control circuit: turns on the first high-side switching element, the second high-side switching element, and the third high-side switching element and configures the neutral point (Para. 0034-0071); and diagnoses whether the third high-side switching element, the fifth high-side switching element, and the sixth low-side switching element are faulty (Para. 0034-0071).

In re claim 31, Balpe discloses wherein the control circuit: turns on the first high-side switching element, the second high-side switching element, and the third high-side switching element and configures the neutral point (Para. 0034-0071); and diagnoses whether the first high-side switching element, the sixth high-side switching element, and the fourth low-side switching element are faulty (Para. 0034-0071).

In re claim 32, Balpe discloses wherein the control circuit diagnoses whether the fault occurs using at least two of voltage values of the first-phase, a voltage value of the second-phase, and a voltage value of the third- phase (Para. 0034-0071).

In re claim 33, Balpe discloses a motor driver (Fig. 1) comprising; the electric power conversion device of claim 18 (See rejection of claim 18 as explained above); and the motor (load 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Balpe (U.S. Pub. No. 2013/0094266 A1) in view of Mukai et al. (U.S. Pub. No. 2011/0290580 A1).

In re claim 34, Balpe discloses the motor driver of claim 33 (See rejection of claim 33 as explained above).
Balpe fails to disclose an electric power steering device.
Mukai teaches (Fig. 1) an electric power steering device (90) connected to a motor driver apparatus (100).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Balpe to include an electric power steering device, as disclosed in Mukai to provide a motor drive apparatus, which is capable of specifying a location of wire-break failure in a vehicle (Para. 0005).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEON DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838